DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/03/2021, the Office acknowledges the current status of the claims: claims 1, 4-6, 9-12, 16, and 18-20 have been amended, and no new matter appears to be added.

Allowable Subject Matter
3.          Claims 1-20 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a telecommunication system comprising at least a distributed antenna system comprising a master unit communicatively coupled to a plurality of remote antenna units located remotely from the master unit, wherein the master unit is communicatively coupled to a plurality of base stations, and a controller communicatively coupled to the plurality of base stations and the distributed antenna system, wherein the controller is configured to receive demodulated and decoded data from the plurality of base stations, wherein the controller is configured to determine an updated configuration for the distributed antenna system based on the one or more current base station performance parameters, wherein the configuration of the distributed antenna system comprises an assignment of the plurality of remote antenna 
            In accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 3/24/2011 with regards to United States Patent Application Publication 2017/0026857 A1 to Kummetz et al. in view of United States Patent Application Publication 2017/0303180 A1 to Kapoulas et al. have been considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2013/0005297 A1 to Sanders et al. at [0008-0010], [0047], [0050-0051], [0057-0058], [0062], [0071-0072], [0076];
US PGPub 2010/0041341 A1 to Stratford at [0007-0010], [0023], [0030], [0047];
US PGPub 2002/0151309 A1 to Johnson et al. at [0005-0010], [0017], [0020-0021], [0082], [0105], [0137-0138], [0146-0152], [0162], [0165], [0205].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474